Citation Nr: 0022946	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
amputation of the left great toe, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for a skin infection 
at the left great toe amputation site, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for reflex sympathetic 
dystrophy of the left foot, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Jeffrey Hinkle, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1987 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran sustained the amputation of his left great 
toe without removal of the metatarsal head.

2.  The skin infection at the left great toe amputation site 
is manifested primarily by intermittent vesicular formation, 
which occasionally become infected across the scar 

3.  The reflex sympathetic dystrophy of the left foot is 
reflected by subjective complaints of swelling caused by 
weight bearing and persistent pain and manifested primarily 
by clinical observations of pain in the dorsal aspect of the 
foot on performance of range of motion testing. 


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for traumatic amputation of the left great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§ 4.71a , Diagnostic Code 5171 (1999).   

2.  The schedular criteria for rating greater than 10 percent 
for a skin infection at the left great toe amputation site 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 7806 (1999).   

3.  The criteria for a 30 percent disability evaluation, but 
no higher, for reflex sympathetic dystrophy of the left foot, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8721 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations for the 
claimed disabilities are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

With amputation of the great toe, a 30 percent rating is 
warranted where the metatarsal head is removed and a 10 
percent rating is warranted without metatarsal involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5171 (1999).

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

38 C.F.R. § 4.118, Diagnostic Code 7818 provides that new 
malignant skin growths are to be rated as scars, on the basis 
of disfigurement, etc., on the extent of constitutional 
symptoms and physical impairment.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 provides that new benign skin growths 
are to be rated as scars, on the basis of disfigurement, 
etc., and that unless otherwise provided, Diagnostic Codes 
7807 through 7819, are to be rated as eczema, dependent upon 
location, extent, and repugnance or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema when 
manifested by slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area warrants a 
noncompensable rating.  When eczema is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
When eczema is manifested by exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is warranted.  When eczema is manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is warranted.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  The Board also recognizes that Diagnostic Code 
7804 provides a 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  

Reflex sympathetic dystrophy is rated by analogy to neuralgia 
of the external popliteal nerve (common peroneal nerve) under 
38 C.F.R. § 4.124a, Diagnostic Code 8721.  A 10 percent 
rating is warranted for mild incomplete paralysis of that 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis, while a 30 percent rating is warranted 
for severe incomplete paralysis.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type for complete paralysis and 
when the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  See 38 
C.F.R. § 4.124a (1999).  Complete paralysis, manifested by 
foot drop and slight droop of the phalanges of all toes, 
inability to dorsiflex the foot or the proximal phalanges of 
the toes, inability to abduct the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes warrants a 40 percent evaluation.

While on leave during service, the veteran suffered a gunshot 
wound, which resulted in the amputation of the left great 
toe.  Service connection was established for that disability 
as well as for reflex sympathetic dystrophy of the left foot 
pursuant to a June 1988 rating and, pursuant to a September 
1995 rating, for a skin infection at the amputation site.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  The Board also observes 
that historical examinations of record as well as the most 
current examination essentially note the absence of 
abnormalities above the site of the left foot per se.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's disability at issue.  

In the context of the current claim, the veteran was afforded 
a VA examination in February 1998.  The veteran reported 
chronic pain over the past year, worsened by hard shoes.  
Standing for more than two hours increased pain.  He reported 
that if he moved around and his ankle turned too quickly, it 
would often give out due to the shooting pain.  The veteran 
described the pain as spreading as far as toward the ankle 
and across the base of the toes.  The veteran reported daily 
pain.  He indicated that he was employed, making cosmetic 
improvements to low income housing.  The veteran reported 
swelling, which usually resolved by the next morning.  Weight 
bearing caused pain and swelling.  He was also developing 
vesicles on the plantar surface of the first metatarsal 
phalangeal joint with no specific pattern.  He stated that 
the vesicles appear in the arch and on the scar on the top of 
the foot.  They fill with liquid, burst and occasionally get 
infected.  The veteran indicated they itch.  This happens 
every two or three months and may last a month or longer.  He 
cleans his foot with alcohol and normally does not see a 
doctor.  He used a cane on occasion but was using no 
medication.  The veteran grimaced with pain on placement and 
removal of his sock.  Pulses were good and equal to the foot.  
There was no edema and color was excellent.  He had full 
range of motion of the ankle.  He had pain in the dorsal 
aspect of the foot with each range of motion test.  There 
were no obvious fungal changes to the toenails of the left 
foot.  Touching the top of his foot takes his breath.  He 
stated that he couldn't stand the weight of a shoe on his 
foot.  The examiner concluded that the veteran could have 
developed reflex sympathetic dystrophy with chronic 
persistent pain syndrome spreading up toward the ankle and 
across the dorsal aspect of the base of the toes.  
Intermittent vesicular formation, which would occasionally 
become infected across the scar, was also noted.  
Diagnostic/clinical test results (X-rays) showed amputation 
of phalanges of the first digit.  The remaining digits 
appeared normal.  There was no evidence of osteomyelitis.  A 
portion of the proximal phalanx remained at the metatarsal 
phalangeal joint space.  Assessment was traumatic amputation 
of the left great toe with reflex sympathetic dystrophy.

The Board finds that the left great toe amputation is most 
appropriately considered pursuant to Diagnostic Code 5171 
because that diagnostic code specifically and expressly 
contemplates the disability at issue.  An increased rating 
under this code provision requires evidence that the 
amputation of his left great toe involved the removal of the 
metatarsal head.  Records in this case do not demonstrate 
that the metatarsal head was amputated or otherwise had been 
removed along with his left great toe.  Therefore, an 
evaluation in excess of 10 percent is unwarranted for the 
veteran's service-connected residuals of a left great toe 
amputation, under Diagnostic Code 5171.

Evaluating the veteran's skin infection disability at the 
site of the amputation pursuant to Diagnostic Code 7803 
affords the greatest benefit, while acknowledging the 
pathology at issue.  Evaluation pursuant to Diagnostic Code 
7806 would not be more beneficial because the disability is 
localized to an essentially non exposed and limited area, 
which would seem to preclude a compensable evaluation 
thereunder.  The Board additionally recognizes that the 
underlying disability in this case is the intermittent skin 
infection, and, inasmuch as there is no complaint or clinical 
finding to the effect that the skin infection per se is 
tender and painful, Diagnostic Code 7804 is not for 
application.  

Considering the subjective complaints along with the 
objective manifestations of persistent pain, the Board 
considers that veteran's reflex sympathetic dystrophy, left 
foot, demonstrates pathology that approaches or approximates 
a severe incomplete paralysis.  Accordingly, a 30 percent 
evaluation is warranted for this aspect of the veteran's 
disability.  In consideration that pulses were good and the 
foot was capable of some motion and that complete anesthesia 
covering the entire dorsum of the foot and toes was not 
clinically demonstrated, complete paralysis is not 
approximated, thus precluding any higher evaluation under the 
pertinent diagnostic criteria.  38 C.F.R. § 8521.

The Board notes that the current action increasing the rating 
from 20 to 30 percent does not change the combined rating 
that had been in effect.  Prior to this appeal, the combined 
rating was 40 percent; now, with one of the ratings increased 
to 30 percent, the combined rating remains 40 percent.  
Furthermore, this combined 40 percent rating may not be 
increased to 50 percent under any circumstances because of 
the provision in the law that combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Specifically, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  38 C.F.R. § 4.68.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a more favorable 
resolution of the present appeal.


ORDER

Entitlement to increased evaluation for traumatic amputation 
of the left great toe is denied. 

Entitlement to increased evaluation for a skin infection at 
the left great toe amputation site is denied. 

Entitlement to increased evaluation for reflex sympathetic 
dystrophy of the left foot is granted, subject to the 
provisions governing the award of monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

